Case 1:15-cv-22326-JEM Document 121 Entered on FLSD Docket 11/07/2018 Page 1 of 3



                           UN ITED STA TES D ISTRICT CO U RT FO R TH E
                                SOU TH ERN D ISTRICT O F FLORID A
                                        M IA M ID IV ISION

                       Case N um ber:15-22326-C lV -M A R TIN EZ-G O O D M A N

 LEON A RDO CRU Z TORR ES and a11 others
 similarly situatedunder29U.S.C.j216(b),
          Plaintiff,

 VS.

 SO LID     BUILDERS, IN C., and IGN A CIO
 RERNANDEZ,

          Defendants.


      O R DE R G R ANTIN G PLA INT IFF'S M O TIO N FO R FIN A L DE FA ULT JU D G M EN T

          TH IS CA U SE cam e before the Courtupon Plaintiff's Renew ed M otion for FinalD efault

 JudgmentPursuant to 29 U.S.C.216(b) as to Defendants Solid Builders,lnc.,and Ignacio
 Hernandez,Jointly and Severally,and forEnlargem entofTim e to File One M otion Regarding
  :
 Fees and Costs lncluding Future Fees Regarding Collection of Default at the Conclusion of

 Collection (kûMotion forFinalDefaultJudgmenf')(ECF No.115j.TheCourtpreviously issued
 an Order, dated August 27, 2018, requiring D efendants Solid Builders, Inc. and Ignacio

 Hernandez to retain counsel and have said counselfile a notice of appearance on or before

 Sr
  eptember7,2018 (ECF No.1071.In thecase ofIgnacio Hernandez,theCourtordered him to
 t5le aNotice oflntentto Proceed Pro Seon orbefore Septem ber7,2018,ifhechose to proceed

 V thoutan attorney.fJ.PriorcounselforDefendantsfiled acertificateofserviceontherecord,
  i
  i                                           ,
 advising that he provided a copy of the Courts prior order to Defendants via U .S.m ailand e-
  !
  !
 nkail(ECF No.111j.In lightofDefendants'non-compliance with theCourt'sorder,theCourt
 iùstructed the Clerk to enter default againstD efendants on October 3,2018.On the sam e date,
Case 1:15-cv-22326-JEM Document 121 Entered on FLSD Docket 11/07/2018 Page 2 of 3



 theCourtentered an Orderon DefaultFinalJudgmentProceduregECF No.114j,stating that
 kkliqfDefendantsfailto respondto thisCourt'spriororderLECF No.1071by October12,2018,
 th5
   I
    en defaultjudgmentmay beentered ''ln accordance w iththisCourt'sOrderon DefaultFinal
                                       .



 Jvdg
  i m ent Procedure, Plaintiff sent a copy of the Court,s order to D efendants and filed a

 cèrtificateofserviceon October4,2018(ECF No.1161.Todate,Defendantshavenotcomplied
 w ith the Court's prior orders.The Courthas carefully considered the M otion for FinalD efault

 Ji
  zdgm ent,the record in this action,and is otherw ise fully advised in the prem ises.After careful
  i
  !
 ci
  pnsideration,itis

        O R DER ED A N D A DJUD G ED that

            PlaintiffsRenewed Motion forFinalDefaultJudgmentPursuantto29U.S.C.216(b)
            as to D efendants,SO LID BU ILD ER S,IN C.and IGN A CIO HERN A N D EZ,Jointly

           and Severally,forClaim ,Fees and Costs,lncluding Future Fees Regarding Collection

           ofDefault(ECFNo.1151isGRANTED.
           Judgm ent shallbe entered in favor of Plaintiff,LEON A RD O CRUZ TORRES,and

           againstDefendants,SOLID BUILDERS,INC.andIGNACIO HERNANDEZ,jointly
           and severally,in the amountof$137,711.00,exclusive ofattorneys'feesand costs.

           Thisjudgmentshallbearinterestinaccordancewith29U.S.C.j1961.
           Further,Plaintiffs counsel,J.H .Zidell,P.A .,shallbe entitled to collect reasonable

           attorneys'feesand costs to date along w ith future reasonable attom eys'feesand costs

           upon collection ofthefinaldefaulttobe filed inonemotion within ninety (90)days
           from the date Plaintiff files a N otice of Satisfaction follow ing collection of dam ages

           aw arded. Plaintiff s counsel, J.H . Zidell, P.A ., shall take fees and costs from

           Defendants,SOLID BUILDERS,INC.and IGNACIO HERNANDEZ,jointly and
Case 1:15-cv-22326-JEM Document 121 Entered on FLSD Docket 11/07/2018 Page 3 of 3



          severally,w hich sum shallbe detennined by the Courtatthe conclusion ofcollection

          and said sum shallbear interestatthe legalrate from the date of thisjudgment
          onward and for w hich sum let execution shall issue. See D iFrancesco v. H ome

          FurnitureLiquidators,Inc.,2009 U.S.Dist.LEXIS 736 (S.D.Fla.Jan.6,2009).The
          Courtshallretain jurisdiction to entertain said fees and cost motion which will
          include feesand coststo date along with feesand costsassociated with collection of

          the default.

       4. The Clerk of the Court is instructed to CLO SE the case.A ny pending m otions are

          DEN IED as m oot.

       5. A finaldefaultjudgmentwillbeenteredinfavorofPlaintiffand againstDefendants,
          jointlyandseverally,inconfonnitywiththisOrder.
          The Courtreservesjurisdiction to enter such other and furtherorders as deemed
          PrOPCr.
  iD ON E AN D O RDERED in Cham bers, Mi
                                       ami,Floridaonthis-) dayofNovember,2018.
  :




                                                            !

                                                JO SE .M A RTINEZ
                                                UN ITE STA TES D ISTRIC JU D GE
 dopiesprovidedto:
 g agistrateJudgeGoodman
 A1
  :1CounselofRecord
  !
